Opinion by Judge HARLINGTON WOOD, JR.; Dissent by Judge TASHIMA.
HARLINGTON WOOD, JR., Circuit Judge:
Plaintiffs, Arthur Snoeck and John Wheeler, in 1996 filed individual complaints with the Nevada Commission on Judicial Discipline alleging certain improper acts had been committed by two sitting Nevada judges. Dissatisfied with the Commission’s proce*985dures and restrictions they filed this suit against the Commission members in their official capacities as well as the Executive Director of the Commission. The Commission itself was not named a party, although for convenience we refer to the defendants collectively as the Commission. The Commission is comprised of two judges, two attorneys, and three laypersons, and it employs an executive director, all defendants in this case.
Plaintiffs allege that their common problem arose because of the confidentiality restrictions imposed on them by the Commission. Their judicial complaints were filed on a Commission form. In requesting a judicial investigation each plaintiff was required to subscribe to the following statements which appeared on the complaint form:
I request that this alleged conduct be investigated and appropriate action be taken by the Nevada Commission on Judicial Discipline. I have read and understand the Constitutional requirement of confidentiality described on the reverse side of this form.
The reverse side of the form described that confidentiality requirement:
Important Notice
Constitutional Requirement of Confidentiality
In accordance with the Administrative and Procedural Rules for the Nevada Commission on Judicial Discipline, which are embodied in the Rules of the Nevada Supreme Court, as imposed by Article 6, Section 21(5)(a) of the Nevada Constitution, your complaint, and the facts concerning it must be kept in strict confidence. A breach of confidentiality is a violation of the Nevada Supreme Court Rules and may subject the violator to contempt proceedings before the Supreme Court.
Your complaint should not be discussed with anyone other than members of the Commission’s staff, its attorneys and investigators.
The confidentiality requirement originates in the Nevada Constitution, Article 6, § 21 (5)(a) which provides:
The supreme court shall make appropriate rules for:
(a) The confidentiality of all proceedings before the commission, except a decision to censure, retire or remove a justice or judge....
The result of that state constitutional provision was the adoption of Rules 5 and 6 of the Administrative and Procedural Rules of the Nevada Commission on-.Judicial Discipline, Supreme Court Rules, Part VII, which provide: '
Rule 5.
Confidentiality.
1. All proceedings must be confidential until there has been a determination of probable cause and filing of formal statement of charges.
2.“Confidentiality” encompasses all proceedings of the commission and all information and materials, written, recorded or oral, received or developed by the commission in the course of its work and relating to alleged misconduct or disability of a judge.
Rule 6.
Sanctions for violations of confidentiality.
Any person who breaches the confidentiality of judicial disciplinary proceedings is subject to being found guilty of contempt of the supreme court. In addition, members of the commission who are judges are subject to disciplinary proceedings before the commission for violation of this rule, and are also subject to removal as members of the commission upon order of the supreme court. Lawyers are subject to appropriate professional discipline for violation of this rule.
Under Nevada Revised Statute 22.100, contempt of court, about which Rule 6 warns, is a criminal offense punishable by a fine of not more than $500 and/or imprisonment for not more than twenty-five days.
These rules led to plaintiffs’ allegations that the Commission violated plaintiffs’ First Amendment rights by prohibiting plaintiffs “from disclosing the fact that they have filed a complaint with the Commission, and are *986similarly prohibited from disclosing the circumstances and events which led to the filing of those complaints.” Plaintiffs sought declaratory relief alleging that the contempt threat “chilled” their rights guaranteed under the First and Fourteenth Amendments and Title 42 U.S.C. § 1983; and further that the rules are not only unconstitutionally over broad on their face, but also as applied.
The defendants opposed the plaintiffs’ motion for a temporary restraining order and moved to dismiss the complaint under Fed. R.Civ.P. 12(b)(6) for failing to state a claim upon which relief could be granted. The Commission contended that it lacked any authority to actually enforce the Nevada Supreme Court rules objected to by plaintiffs.
An affidavit by plaintiff Wheeler was filed which the defendants moved to strike. The district court conducted a hearing and thereafter issued its order.
In ruling on defendants’ motion to dismiss the district court presumed plaintiffs’ factual allegations to be trae and drew all reasonable inferences in favor of plaintiffs. It considered in detail the two defenses raised by the Commission, the Eleventh Amendment and plaintiffs’ alleged lack of standing to bring this action. The district court held that Eleventh Amendment immunity did not extend to the Commission if the rules in question were unconstitutional and if plaintiffs’ suit was not barred under Ex Parte Young, 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908). The district court, relying on Ex Parte Young, explained that the Eleventh Amendment generally bars a federal court from acting on suits by a private party against a state or its instrumentality in the absence of state consent, but that:
[Ijndividuals who, as officers of the State, are clothed with some duty in regard to the enforcement of the laws of the State, and who threaten and are about to commence proceedings, either of a civil or criminal nature, to enforce against parties affected an unconstitutional act, violating the Federal Constitution, may be enjoined by a Federal court of equity from such action.
Ex Parte Young, 209 U.S. at 155-56, 28 S.Ct. 441.
And as the district court further pointed out, Ex Parte Young imposed another condition on plaintiffs seeking to avoid the Eleventh Amendment bar:
In making an officer of the State a party defendant in a suit to enjoin the enforcement of an act alleged to be unconstitutional, it is plain that such officer must have some connection with the enforcement of the act, or else it is merely making him a party as a representative of the State, and thereby attempting to make the State a party.
Ex Parte Young, 209 U.S. at 157, 28 S.Ct. 441.
That necessary “connection” was further explained in Los Angeles County Bar Ass’n v. Eu, 979 F.2d 697 (9th Cir.1992), as being a connection that “must be fairly direct; a generalized duty to enforce state law or general supervisory power over the persons responsible for enforcing the challenged provision will not subject an official to suit.” Id. at 704 (citing Long v. Van de Kamp, 961 F.2d 151, 152 (9th Cir.1992); Los Angeles Branch NAACP v. Los Angeles Unified School Dist., 714 F.2d 946, 953 (9th Cir.1983)). That connection must be determined under state law depending on whether and under what circumstances a particular defendant has a connection with the challenged state law. The district court viewed the Commission’s admitted lack of contempt or disciplinary authority over plaintiffs, however, as not dispositive of the connection requirement. The court relied on the Nevada Supreme Court’s holding in Whitehead v. Nevada Comm’n on Judicial Discipline, 110 Nev. 128, 906 P.2d 230 (1994), noting that, in Whitehead, the Nevada Supreme Court placed the duty on the Commission “to accept and apply both the substantive rules of conduct and the rules of procedure as stated” by that court. Id. 906 P.2d at 250 n. 24.
The district court also gave weight to the affidavit of plaintiff John Wheeler which states that it was “his understanding” that no investigative or other action would be taken by the Commission on plaintiffs’ judicial complaints absent plaintiffs’ agreement to abide by the confidentiality requirements. The district court therefore held that the Com*987mission' had more than a general duty to enforce state law. Plaintiffs’ suit was allegedly based on the,execution of the rules by the Commission which the Commission was obligated by the Nevada Supreme Court to enforce. That connection was found sufficient to satisfy the Ex Parte Yoimg “some connection with enforcement” requirement, permitting this suit.
Notwithstanding the thoughtful reasoning of the district court, the Eleventh Amendment bars the plaintiffs’ action against the Commission. The core of plaintiffs’ complaint is the threat of being held in contempt for violation of the rules which chills plaintiffs’ exercise of their constitutional rights.' However, a careful reading of Whitehead reveals that the Nevada Supreme Court affirmatively confined, rather than expanded, the Commission’s powers in this area. “[T]he Commission is not free to define its own procedures” and cannot amend the Rules. Whitehead, 906 P.2d at 250 n. 24. The power to amend the Rules lies with the Nevada Supreme Court, and “[a]bsent such an amendment, the Commissiqn is obligated to accept and apply both the substantive rules of conduct and the rules of procedure as they are stated by [the Supreme Court], however much Commission members ... might disagree with the rules in any given case.” Id. Additionally, the Supreme Court expressly stated that “the Commission must faithfully perform its constitutionally assigned-functions [sic] in the judicial disciplinary process.” Id.
The Commission does not have the power of contempt and does not claim to have that power. Only the Nevada Supreme Court possesses contempt power. Any supposed threat of a contempt action by the Commission, and there has never been one, can therefore be seen to be no more than “imaginary, speculative or chimerical.” See Shell Oil Company v. Noel, 608 F.2d 208, 213 (1st Cir.1979). The contempt chill affecting plaintiffs’ constitutional rights cannot be alleviated by any pressure which the district court might seek to apply on the Commission. Only the Nevada Supreme Court, which authored the rules but is not a party to this suit, can do anything one way or the other about plaintiffs’ contempt chill. It is only collateral, and of no consequence, that the Nevada Supreme Court has stated that the Commission is obligated to accept and apply these rules, or that the Commission might advise the Supreme Court whenever contempt appears to be in order, or that the Commission might allegedly refuse to proceed with plaintiffs’ requested judicial investigations. The reminder notices and solicitation of signed promises to abide by the confidentiality rules are ministerial, administrative practices -designed to remind citizens of their duties under -the rules, not attempts at enforcement. Despite the Commission’s general administrative responsibilities, the power of contempt lies only with the Nevada Supreme Court. As Ex Parte Young explains, the officers of the state must be cloaked with a duty to enforce the laws of the state and must threaten or be about to commence civil or criminal proceedings to enforce an unconstitutional act. Ex Parte Young, 209 U.S. at 157, 28 S.Ct. 441. The duty of the Commission to apply the rules is lacking in substance. The duty is no more than the possible use of persuasion. No proceedings to enforce the rules in any manner have been instituted or threatened by the Commission.
Furthermore, the present case is distinguishable from Eu. The statute at issue in Eu gave rise to no enforcement proceedings whatsoever, Eu, 979 F.2d at 704 (“It is simply not the type of statute that gives rise to enforcement proceedings.”), while the confidentiality rules in the present case include express enforcement provisions in the form of contempt proceedings to be executed by the Nevada Supreme Court, a separate entity from the Commission. Under Nevada law, the Commission has no enforcement power, and therefore, it has no connection to the enforcement of the challenged law as required under Ex Parte Young.
We believe the district court’s reliance on the Wheeler affidavit in reaching its Eleventh Amendment decision is misplaced. The affidavit only sets forth that it was plaintiff Wheeler’s “understanding,” gained from some unknown Commission investigator, that no action would be taken by the Commission on plaintiffs’ complaints unless plaintiffs would abide by the confidentiality require*988ments. We simply view the plaintiffs’ “understanding” as irrelevant. The affidavit does not provide substantial evidence that the Commission informed Wheeler that he must sign the confidentiality pledge before action would be taken on his complaint. The affidavit deserves to be disregarded notwithstanding the discretion of the district court in some instances to admit hearsay.
The dissent asserts that the Commission has imposed a confidentiality requirement on plaintiffs which is independent of, and broader than, the one imposed by the Nevada Supreme Court. Under the Nevada Supreme Court Rules, the confidentiality requirement extends to “all information and materials, written, recorded or oral, received or developed by the commission.” The Commission’s confidentiality notice states that under the Nevada Supreme Court Rules, the “complaint, and the facts concerning it must be kept in strict confidence” and cautions that the “complaint should not be discussed with anyone other than members of the Commission’s staff, its attorneys and investigators.” This notice alerts the complainant that the actual complaint and the facts “concerning it” should be kept confidential. While the dissent equates the facts concerning the complaint with the facts underlying the claim, the rules do not. The notice falls completely within the scope of confidentiality required by the Supreme Court Rules. Therefore, we must reverse on the Eleventh Amendment issue. Because the Eleventh Amendment bar conclusively ends this dispute we need not address the related issue of standing which the district court found plaintiffs lacked.
We can understand the reluctance of the plaintiffs to sue their state supreme court. If the federal courts were to take this case, however, and rule on the merits of the controversy it would be no more than an advisory opinion. The Nevada Supreme Court does not need our advice whatever it might be.1 The remedy plaintiffs seek, as phrased in their complaint, lies not with the federal courts, but with the State of Nevada.
The judgment of the district court is therefore affirmed, albeit on different grounds. The parties shall bear their own costs.

. We note that the Nevada Supreme Court has recently adopted amendments to the rules for the Commission on Judicial Discipline. One amendment allows the Commission to begin an investigation based on "information in any form from any source received by the Commission that alleges or from which a reasonable inference can be drawn that a judge committed misconduct or is incapacitated.” Judicial Conduct Reporter, Vol. 19, No. 2-3, Summer-Fall 1997, p. 9.